Citation Nr: 1040144	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  02-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
meningitis.  

2.  Entitlement to service connection for a ventral hernia, to 
include as secondary to the residuals of spinal meningitis.  

3.  Entitlement to service connection for rheumatoid arthritis of 
the feet bilaterally, to include as secondary to the residuals of 
spinal meningitis.  


REPRESENTATION

Appellant represented by:	Ezio Borchini, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. Craig Bash

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claims currently on appeal.  These claims were 
subsequently denied by the Board in an August 2008 decision.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion 
for Remand, a September 2009 Order of the Court remanded the 
claims back to the Board for readjudication.  

In December 2007, the Veteran testified at a hearing at the RO in 
St. Petersburg, Florida before a Veterans Law Judge that is no 
longer with the Board.  He was subsequently afforded a new 
hearing at the VA Central Office Washington, D.C. in September 
2010 before the undersigned Veterans Law Judge.  Written 
transcripts of both hearings have been prepared and incorporated 
into the evidence of record.  

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran contends that he is entitled to service connection 
for the residuals of spinal meningitis, a ventral hernia, to 
include as secondary to abdominal muscle weakening due to spinal 
meningitis, and rheumatoid arthritis of the feet, to include as 
secondary to spinal meningitis.  However, additional evidentiary 
development is necessary before appellate review may proceed on 
these matters.  

The Veteran was afforded VA examinations for his claimed 
disabilities in April 2008.  These examinations have been deemed 
insufficient for VA rating purposes, as the examiner possibly 
relied, in part, on the fact that there was no evidence of the 
claimed disabilities during active military service.  However, 
the Veteran's service treatment records were lost in a fire at 
the National Personnel Records Center so it is unclear what 
evidence was relied on in reaching this conclusion.  The only 
surviving record is a January 1958 transfer examination that 
notes all systems to be normal at the time of discharge.  
Therefore, the Veteran should be afforded the opportunity to 
appear for new VA examinations.  The examiners must take into 
consideration the lay evidence provided by the Veteran, his wife, 
and his associates.  Furthermore, the examiners should consider 
the private etiological opinions of record, including the August 
2005 opinion of Dr. Roque and the January 2010 opinions (and 
September 2010 testimony) of Dr. Bash.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination(s) before an appropriate 
specialist(s) regarding his claim of 
entitlement to service connection for 
residuals of spinal meningitis.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner for 
review upon examination.  The examiner is 
asked to offer an opinion as to whether it is 
at least as likely as not that the Veteran 
suffers from any chronic residuals of spinal 
meningitis, to include restless leg syndrome.  
The examiner should consider the lay evidence 
of record in support of the Veteran's claim, 
as well as the private medical opinions from 
Dr. Roque in August 2005 and Dr. Bash in 
January 2010.  A complete rationale for any 
opinion offered must be provided.  

2.  The Veteran should also be scheduled for 
a VA examination(s) before an appropriate 
specialist(s) regarding his claim of 
entitlement to service connection for a 
ventral hernia.  The Veteran's claims file 
and a copy of this remand must be provided to 
the examiner for review upon examination.  
The examiner is asked to opine as to whether 
it is at least as likely as not that the 
Veteran suffers from a ventral hernia that 
manifested during, or as a result of, active 
military service, or, that is secondary to 
spinal meningitis (assuming the Veteran is 
found to suffer from residuals of spinal 
meningitis).  The examiner should consider 
the lay evidence of record in support of the 
Veteran's claim, as well as the private 
medical opinions from Dr. Roque in August 
2005 and Dr. Bash in January 2010.  A 
complete rationale for any opinion offered 
must be provided.  

3.  Finally, the Veteran should be scheduled 
for a VA examination(s) before an appropriate 
specialist(s) regarding his claim of 
entitlement to service connection for 
rheumatoid arthritis of the feet, 
bilaterally.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner for review upon examination.  The 
examiner is asked to opine as to whether it 
is at least as likely as not that the 
Veteran's arthritis manifested during, or as 
a result of, active military service, or, 
that is secondary to spinal meningitis 
(assuming the Veteran is found to suffer from 
residuals of spinal meningitis).  The 
examiner should consider the lay evidence of 
record in support of the Veteran's claim, as 
well as the private medical opinions from Dr. 
Roque in August 2005 and Dr. Bash in January 
2010.  A complete rationale for any opinion 
offered must be provided.  

4.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


